           Case 1:19-cv-00805-JLT Document 48 Filed 11/17/20 Page 1 of 1


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   BRIAN K. CRANE,                                      Case No.: 1: 19-cv-00805 - DAD - JLT
11                  Plaintiff,                            ORDER DIRECTING THE ENTRY OF
12          v.                                            JUDGMENT IN FAVOR OF THE PLAINTIFF

13   CHEVRON U.S.A. INC., et al.,
14                  Defendants.
15
16          The plaintiff has notified the Court that he has accepted the defendants’ offer of judgment
17   made under Federal Rules of Civil Procedure 68. The defendants offered to allow the plaintiff to
18   take judgment in this action in the amount $90,200. (Doc. 47) Therefore, the Court DIRECTS the
19   Clerk of Court to enter judgment in favor of the plaintiff in the amount of $90,200.
20
21   IT IS SO ORDERED.
22
        Dated:     November 16, 2020                          /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                      1
